DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 03 March 2021 in which claims 1-4 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub US 2010/0111039 A1) in view of Bakker et al. (PG Pub US 2012/0149431 A1).
Regarding claims 1, 3, Kim discloses a user equipment (UE).
a processor; and memory in electronic communication with the processor, wherein instructions stored in the memory are executable to (user equipment):

However, Kim does not explicitly disclose for executing synchronization to a target cell for handover and executing the synchronization to the target cell for handover after determining that the triggering condition is met.
Nevertheless, Bakker discloses “After receiving the message RRC_conn_reconf, the mobile terminal UEX performs synchronization to the target eNB eNBB, and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute synchronization to a target cell for handover and executing the synchronization to the target cell for handover after determining that the triggering condition is met because “Upon expiry of the timer T2, the UEX builds up a measurement report meas_report comprising the compiled measurement data meas_data, the measurement identifier meas_id and the cell identifier PCIA of the measurement-triggering cell” [0077].
Regarding claims 2, 4, Kim discloses a base station.
a processor; and memory in electronic communication with the processor, wherein instructions stored in the memory are executable to (evolved node B (ENB)):
transmit a radio resource control (RRC) message with one or more RRC parameters (“When the user equipment 101 receives an RRC message commanding a handover from the source ENB 710” [0083]), wherein the one or more RRC parameters include a measurement identity to identify a triggering condition of the RRC message for 
However, Kim does not explicitly disclose for executing synchronization to a target cell for handover and the RRC message causes a UE to execute the synchronization to the target cell for handover after determining that the triggering condition is met.
Nevertheless, Bakker discloses “After receiving the message RRC_conn_reconf, the mobile terminal UEX performs synchronization to the target eNB eNBB, and accesses the target cell B via Random Access Channel (RACH), following a contention-free procedure or contention-based procedure” [0069], “The message RRC_conn_reconf further includes measurement control information meas_ctrl_info, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute synchronization to a target cell for handover and the RRC message causes a UE to execute the synchronization to the target cell for handover after determining that the triggering condition is met because “Upon expiry of the timer T2, the UEX builds up a measurement report meas_report comprising the compiled measurement data meas_data, the measurement identifier meas_id and the cell identifier PCIA of the measurement-triggering cell” [0077].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        03/24/2021